DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group II, and the species of the SORD gene and methods of detecting nucleic acids in the reply filed on 06 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. Claims 1-16 are pending.
	Claims 1, 5, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-4, 6, 7, and 11-16 read on the elected invention and have been examined herein. The claims encompass the non-elected subject matter of methods that detect proteins and claims 2-4, 6, and 11-16 encompass the non-elected subject matter of genes other than the elected SORD gene. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Improper Markush Grouping Rejection
4. Claims 2-4, 6, and 11-16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the KRT6A, MUC16, PRKCG, TRIOBP, RELN, NUDT18, MAP IS, SNX27, AUP1, MIR5004, SVEP1, SORD, VPS33B, MRPL38, AP5B1, and MYH6 genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of comprising a variant that is correlated with liver cancer. Accordingly, while the different genes are asserted to have the property of comprising a variant correlated with liver cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of comprising a variant that is diagnostic of liver cancer.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
In particular, this rejection may be obviated by amendment of the claims so that they are limited to methods that detect a variant of the SORD gene and to recite  dependent claims which encompass further assaying for a variant of one or more of the KRT6A, MUC16, PRKCG, TRIOBP, RELN, NUDT18, MAP IS, SNX27, AUP1, MIR5004, SVEP1, VPS33B, MRPL38, AP5B1, and MYH6 genes. While such dependent claims would be withdrawn from consideration until the independent claim becomes allowable, they would be considered for rejoinder upon the allowance of the independent claim. As set forth in the restriction requirement, “Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).”
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a variant of the SORD gene and the occurrence of liver cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite “diagnosing" a liver cancer / a patient with liver cancer. Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how “diagnosing” is accomplished. As broadly recited, “diagnosing” may be accomplished mentally and thus is an abstract step / process. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of contacting the samples with a reactant that binds to the gene variant and detecting the presence of the gene variant by detecting binding between the gene variant and the reactant are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
While claim 16 recites that the method further comprises treating the patient with at least one of chemotherapy, radiation or surgery, this step is not considered to be a practical application of the judicial exception. Claim 16 recites the open claim language of “comprising” and thereby it includes methods in which the steps may be performed in any order. Thus, claim 16 encompasses methods wherein the treating step occurs prior to the steps of contacting the sample with the reactant and detecting the SORD variant. In such instances, the treating step is merely part of the data gathering process and is not a practical application of the recited law of nature. 
Note that in Mayo v. Prometheus, the claims recited a step of administering a drug to a patient which step was performed in order to gather data about the natural relationships. The Mayo claims were not directed a method of treatment that practically applied the natural relationship recited in the claims. In Mayo, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." This is similar to the present situation, wherein the claims include methods in which the presence of the SORD variant is detected only to gather information regarding the effect of the agent on the subject.
This rejection over claim 16 may be obviated by amendment of claim 16 to recite, for example, “additionally comprising the step of treating the patient with at least one of chemotherapy, radiation or surgery after diagnosing the patient with liver cancer in step iii).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited non-patent-ineligible steps of contacting the samples with a reactant that binds to the gene variant and detecting the presence of the gene variant by detecting binding between the gene variant are recited at a high degree of generality and were well-known, routine and conventional in the prior art. Methods of contacting target nucleic acids with primers or probes to perform amplification or hybridization assays were well-known, routine and conventional in the prior art.
See MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite a particular target gene – i.e., the SORD gene -, the claims do not require a particular reagent consisting of or comprising a specific structure, such as a specific nucleotide sequence. Since it was routine and conventional in the prior art to contact target nucleic acids with reactants that specifically bind to variants of the target nucleic acid, use of a generic reactant that binds to the target gene variant does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Herein, the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112 first paragraph – Written Description
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 7 and 11-16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein, claims 13-16 are drawn to methods of diagnosing liver cancer in a subject comprising detecting the presence of genetic variant of the SORD gene and diagnosing the patient with liver cancer based on the detection of the presence of the genetic variant of the SORD gene.  
Claims 13, 14 and 16 do not define the genetic variant of the SORD gene in terms of any structural properties. 
These claims encompass detecting any possible nucleotide insertion, deletion or substitution in the SORD gene, including any alterations in the 5’ and 3’ untranslated region and alterations in any intron or exon of the SORD gene. The claims also include detecting any translocation or transversion of the SORD gene. and exons. 
The human SORD gene is approximately 54,000 bases in length and thereby there are a significant number of possible variations in this gene 
The size of the genus is further compounded by the fact that the claims encompass detecting SORD variants that are present in any subject, including non-human subjects. 
Thereby, the claims encompass a significantly large number of potential SORD variants. While SORD SNPs are known in the prior art, the claims require a subgenus of SORD variants that have the property of being diagnostic of liver disease. The claims do not define the SORD gene variants in terms of any specific structural properties or any other relevant identifying characteristics. 
The specification discloses only 1 variant of the SORD gene present in samples from human subject – i.e., the c.416T>C alteration encoding for p.Phe139Ser. 
Accordingly, the specification does not adequately describe in terms of its complete structure or other relevant identifying characteristics a representative number of SORD gene variants that are diagnostic of liver cancer.
It is acknowledged that the specification teaches the general methodology for sequencing and detecting genetic variations per se. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
Secondly, each of the claims requires using a reactant that binds to the gene variant of the SORD gene. The specification teaches that the reactant includes an antibody that specifically detects the gene variant. For example, para [0030] states “Alternatively, the reactant may be an anti-double stranded DNA (anti-dsDNA) antibody that binds to a target gene variant. Enzyme-linked immunosorbent assay (ELISA) or immunofluorescent labels may be used to detect binding of the antibody to the target gene variant.” See also claim 4. However, the specification does not describe, in terms of its complete structure or any other relevant identifying characteristics, any anti-double stranded DNA antibody that binds to a SORD gene variant and directly detects the presence of the SORD gene variant. 
The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
This applies to the present situation wherein the claims encompass the use of  antibodies that have the particular property that they bind to and specifically detect a genetic variant of the SORD gene. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
In the present situation there is substantial variation between the members of the claimed genus of antibodies because the antibodies bind to genetic variants that may be any single or multiple nucleotide insertion, deletion or substitution at any location in the SORD gene or any translocation or transversion or other type of genetic alteration involving the SORD gene. 
Yet, the specification does not disclose any antibodies in the claimed genus of antibody reactants that bind to and detect SORD gene variants, particularly as diagnostic of liver cancer.  There is no disclosure of even a single antibody that binds to and detects the c.416T>C variant in SORD nucleic acids. Nor does the disclosure provide sufficient evidence that there is a common structure shared by the diverse antibodies encompassed by the claims. The disclosure therefore does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of reactants that are antibodies.
Note also that Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”

Herein, the disclosure does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of gene variants of the SORD gene that are diagnostic of liver cancer or the claimed genus of reactants that are antibodies, and particularly anti-dsDNA antibodies, that specifically detect a gene variant of the SORD gene, including the c.416T>C SORD gene variant. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.	 
Claim Rejections - 35 USC § 112, first paragraph - Enablement
7. Claims 2-4, 6, 7 and 11-16  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods for detecting a gene variant of the SORD gene in a patient sample comprising the steps of: i) contacting a biological sample obtained from the patient with a nucleic acid primer or probe that binds to the gene variant of the SORD gene; and ii) detecting the presence of the gene variant of the SORD gene in the sample by detecting binding of the nucleic acid primer or probe to the gene variant of the SORD gene, herein the gene variant of the SORD gene is a  c.416T>C substitution encoding for Phe139Ser in the SORD protein, 
does not reasonably provide enablement for methods for identifying any gene variant of the SORD gene or methods that use an antibody as a reactant to detect the genetic variation in a SORD nucleic acid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
A. Claims 2-4, 6, 7, and 11-12 are drawn to methods that detect a genetic variant of the SORD gene. Claims 13-16 are drawn to methods of diagnosing liver cancer in a subject comprising detecting the presence of genetic variant of the SORD gene and diagnosing the patient with liver cancer based on the detection of the presence of the genetic variant of the SORD gene.  
While claims 2-4, 6, 7 and 11-12 do not require diagnosing liver cancer based on the presence of the SORD gene variant, the specification teaches that the purpose of the claimed method is to diagnose a disease.  See, e.g., para [0022] which states “Nucleic acid variants are then identified that exist within the sample nucleic acid only and not in the healthy control sequences. The gene or genes containing the identified nucleic acid variants are identified as disease-related genes.”
As set forth in MPEP 2107, “(i) A claimed invention must have a specific and substantial utility. This requirement excludes “throw-away,” “insubstantial,” or “nonspecific” utilities, such as the use of a complex invention as landfill, as a way of satisfying the utility requirement of 35 U.S.C. 101.” MPEP 2108.01 states “The Office must examine each application to ensure compliance with the “useful invention” or utility requirement of 35 U.S.C. 101.” It is further stated that “Courts have used the labels “practical utility,” “substantial utility,” or “specific utility” to refer to this aspect of the “useful invention” requirement of 35 U.S.C. 101. The Court of Customs and Patent Appeals has stated: 
Practical utility is a shorthand way of attributing “real-world” value to claimed subject matter. In other words, one skilled in the art can use a claimed discovery in a manner which provides some immediate benefit to the public. 
Nelson v. Bowler, 626 F.2d 853, 856, 206 USPQ 881, 883 (CCPA 1980). 
   Thus, there is a requirement for the specification to enable using the claimed method of detecting a gene variant in the SORD gene for a specific and substantial practical purpose. Herein, the specification has enabled only the use of methods that detect any genetic variant of the SORD gene for the specific and substantial use of diagnosing a disease, and particularly liver cancer. 
Herein, the specification teaches only one SORD gene variant – i.e., c.416T>C which encodes for a Phe138Ser substitution in the SORD protein. This gene variant was detected in nucleic acids of blood samples from subjects having liver cancer. The specification states:
“[0049] In sum, exome sequencing of four samples was performed to identify critical genetic factor/s associated with liver cancer. By imposing knowledge-based filter chains, a panel of novel genetic variants were revealed. In total, 20 MNV-induced, 5 INDEL-induced, and 31 SNV-induced neoplasm-exclusive genes were revealed through NGS data acquisition followed by data curing with the application of quality filter chains. A liver-specific expression profile of the gene pool identified 17 genes associated with liver cancer. In particular, by sequence analysis, the following 4 novel variants, were identified: c.416T>C (p.Phe139Ser) in SORD, c.1048_1049delGCinsCG (p.Ala350Arg) in KRT6A, c.1159G>T (p.Gly387Cys) in SVEP1, and c.430G>C (p.Gly144Arg) in MRPL38 as critical genetic factor for liver cancer.”

Yet, the claims encompass detecting any possible gene variant in the SORD gene, including any single or multiple nucleotide insertion, deletion or substitution, including any alteration in the 5’ or 3’ untranslated region, or in any intron or exon of the SORD gene, or any translocation or transversion that involves the SORD gene. 
The human SORD gene is approximately 54,000 bases in length and thereby there are a significant number of possible variations in this gene 
The size of the genus is further compounded by the fact that the claims encompass detecting SORD variants that are present in any subject, including non-human subjects. 
Thereby, the claims encompass detecting a significantly large number of potential SORD variants, for the purpose of diagnosing a disease and particularly for diagnosing liver cancer. However, the specification does not enable the detection of a representative number of such SORD gene variants since the specification does not adequately describe a representative number of such SORD gene variants. 
The art of identifying novel mutations, and particularly of determining an association between mutations and a phenotype, such as the occurrence of liver cancer,  is highly unpredictable. Knowledge of the sequence of the wildtype SORD gene does not allow one to predictably identity particular alterations that are correlated with liver cancer or any other particular disease. Polymorphisms are known to occur at a frequency of approximately 1 out of every 1000 bases in the human genome. However, there is no predictable means for distinguishing between polymorphisms which will be correlated with a given phenotype, such as likelihood of developing liver cancer, and which will not be correlated with the phenotype. 
It was well recognized in the art at the time the invention was made that the associations between polymorphisms and phenotypic traits are often irreproducible. One can only ascertain if a gene variant is correlated with a disease, such as liver cancer, or has another specific use, by performing extensive, trial-by-error experimentation. 
 The unpredictability of detecting novel SORD gene variants and correlating their occurrence with liver cancer or another disease is supported by the teachings in the prior art and post-filing date art. 
For example, Carr et al (Eur J. Biochem. 1997. 245: 760-767) teaches methods of assaying for variants of the SORD gene.  Carr identified a variant of the SORD gene, referred to therein as SORD2. Carr (p. 763) states:
“Analysis of SORD YAC clones  has  identified  two SORD genes which differ from each other at the 5’ end and at a number of nucleotide  positions in both  protein-coding  and  non-coding sequence. As 17 unrelated  individuals  contain both forms of the exon 6 insertion/deletion,  it is most  likely  that the YACs 9IA12 and 14FF1 originated from different loci and are not allelic variations of SORD. If this is so, then  the  apparent  lack of exon 1 and the frameshift  mutation  in exon 7 suggests  that SORD2 is a pseudogene  and  not a functional SORD gene. Since the  amino acid  changes  observed  in  the SORD2 product  appear  likely  to affect  substrate  and  cofactor  binding,  the SORD2 gene may not have  been  functional at any  time. That SORD2 is a pseudogene is also  supported by the fact that it lacks  exon 1, containing 5‘- untranslated  sequence  and  the  translation  start  site of SORDI. However   alternative,  as yet unidentified 5’ exons,  could be spliced into an active SORD2 gene…. be expressed in the  adult tissues tested or may only be activated in response  to  specific  stimuli  such as  osmotic shock. If the SORD2 gene is transcribed, it  is  possible  that  in  addition  to a novel promoter region an alternative  exon 7 is used  which does not have the frameshift  mutation.  Alternatively, the  use of a different exon 8 which corrects  the  frame  shift  mutation in exon 7 could result  in a full-length  translation  product.”

The teachings of Carr highlight the fact that it is unpredictable as to what would be the structure of particular SORD gene variants, especially SORD gene variants that are diagnostic of liver cancer or another disease. 

The specification does not provide sufficient guidance as to how to detect additional gene variants for a specific substantial use, including for the use set forth therein of diagnosing liver cancer (as required by claims 13-14 and 16) or other diseases. Extensive experimentation would be required to identify additional SORD gene variants.  For example, such experimentation may involve sequencing the SORD gene in blood samples from human patients that have liver cancer, determining the frequency of any alterations that are present in the human patients that have liver cancer but which are absent in human subjects that do not have liver cancer, and performing a statistical analysis to determine whether there is a statistically significant association between the presence of the alteration in the SORD gene  and the occurrence of liver cancer in human subjects.  Further experimentation may also include performing the above method in a representative number of non-human subjects.  Additionally, the experimentation may include performing the above methods in patients having a representative number of different types of cancers or other diseases and in a representative number of different types of samples, depending on whether the gene variation is a somatic or inherited gene variation. Because the outcome of such experimentation cannot be predicted, such experimentation is considered to be undue.  
While methods for sequencing nucleic acids are known in the art, such methods provide only the general guidelines that allow researchers to randomly search for gene variations that may linked to a particular phenotype. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for identifying additional SORD gene variants in samples from human and non-human subjects, particularly as diagnostic of liver cancer or another specific disease. 
B. Secondly, each of the claims requires using a reactant that binds to the gene variant of the SORD gene. The specification teaches that the reactant includes an antibody that is specifically directed to the gene variant. See, e.g., [0030] “Alternatively, the reactant may be an anti-double stranded DNA (anti-dsDNA) antibody that binds to a target gene variant. Enzyme-linked immunosorbent assay (ELISA) or immunofluorescent labels may be used to detect binding of the antibody to the target gene variant.” See also claim 5.
However, the specification does not describe, in terms of its complete structure or any other relevant identifying characteristics, any anti-double stranded DNA antibody that bind specifically to a SORD gene variant. There is no disclosure of an antibody that binds to and detects the c.416T>C variant in SORD nucleic acids. 
	No specific guidance is provided in the specification as to how to predictably obtain the antibodies required to specifically detect the SORD gene variant so as to distinguish the SORD gene variant from wildtype SORD nucleic acids.
	It is unpredictable as to whether the change of one nucleotide of a T to a C at position 416 of the cDNA of SORD would be sufficient to result in the production of antibodies that can differentiate between the C and T alleles at position 416 in SORD cDNA. It is not known whether this nucleotide change occurs in an antibody binding epitope. Nor is it predictable as to whether any other undefined single or multiple nucleotide substitutions, additions or deletions in the SORD gene or other types of variations in the SORD nucleotide sequence can be used to generate antibodies that specifically bind to and detect the gene variants. Since the present claims require the use of a reactants that may be an anti-dsDNA antibody, it is unpredictable as to whether such methods can be performed because sufficient guidance has not been provided to allow for the generation of a representative number of antibodies required to perform such assays to detect SORD gene variants.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement." 
Additionally, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira et al (Experimental Eye Research. 2013. 115: 140-143).
Ferreira et al disclose methods for detecting a gene variant (i.e., a -888G>C polymorphism) in the SORD gene in a sample from a patient comprising: contacting a sample from the patient with first and second allele-specific probes labeled with detectable moieties (i.e., a reactant), wherein the first probe is specific for the G allele and is labeled with a FAM dye and the second probe is specific for the C allele and is labeled with a VIC dye; and detecting the presence of the SORD gene variant in the sample by detecting binding of the allele-specific probe (reactant) with the SORD gene variant (e.g., p. 141, col. 2).
Regarding claim 12, in the method of Ferreira the biological sample is a blood sample (p. 141, col. 2).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (Experimental Eye Research. 2013. 115: 140-143) in view of Schwab et al (Applied Envir Microbiol. 2001. 67(2): 742-749).
The teachings of Ferreira et al are presented above. Ferreira et al teaches that the presence of the SORD gene variant is detected by performing PCR and then contacting SORD amplification products with labeled, allele-specific oligonucleotide probes that bind to the SORD gene variants. Ferreira et al does not teach a method in which the SORD gene variants are detected using an anti-double-stranded DNA antibody or methods wherein the binding of the detection reagent / reactant to the SORD gene variant is detected using an immunoassay. 
However, Schwab teaches an alternative DNA enzyme immunoassay for detecting PCR amplification products. In this method, the PCR amplification products are contacted with biotinylated probes, captured onto streptavidin-coated wells, washed to remove unbound nucleic acids, contacted with an anti-double-stranded DNA antibody, and then contracted with a horseradish peroxidase enzyme (see, e.g., abstract, p. 743, col. 1 and p.744, col 1).  
Schwab (p. 747, col. 1) states that “This ELISA-based format enables very rapid analysis of large numbers of PCR samples and is amenable to automation.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ferreira so as to have detected the SORD gene variants using the DNA enzyme immunoassay of Schwab in which biotinylated probes are bound to target nucleic acids and the resulting complexes are contacted with anti-double stranded DNA antibodies. One would have been motivated to have done so in order to have provided an equally effective means for detecting the SORD gene variants, which method has the benefits that it can be performed rapidly on a large number of samples and is amenable to automation. Such a modification of the method of Ferreira would have resulted in a method in which the SORD nucleic acids were contacted with a reactant that is an anti-double stranded DNA antibody that binds to the target SORD gene variant since the anti-double stranded DNA antibodies of Schwab bind to all double-stranded DNA.
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634